DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the drawings objections as well as the amendments, see Applicant’s Remarks (pages 5-8, filed 09/26/2022), with respect to claims 1-16 have been fully considered. The amended drawings have been acknowledged and entered by the Examiner; therefore, previous objections to the drawings have been withdrawn. The Applicant has not provided any remarks regarding the 112 (f) interpretations asserted in the Office Action dated 06/30/2022; therefore, these interpretations will be maintained, with the exception of the term “external connection device” which now contains structural modifiers. The amended claims 1, 4 and 7-12, the cancelled claims 2-3, 6 and 13-16 have been acknowledged by the Examiner.  The amended claims 1, 7-9 and 12 overcame the rejections under 35 U.S.C. §112 (b); therefore, their rejections, along with the rejections of the dependent claims 4-5 and 10-11, under 35 U.S.C. §112 (b), have been withdrawn. The amended, independent claim 1 overcame the 35 U.S.C. §102 (a)(1) rejection as anticipated by the prior art of record, previously presented in the Office Action filed on 06/30/2022. Therefore, this rejection, as well as the rejections of the dependent claims 4-5, 7-13, under §102 (a)(1) and §103, are withdrawn. However, Applicant's arguments with respect to the amended claims overcoming the prior art of record have been fully considered, but they are not persuasive. Upon careful consideration, new grounds of rejection for claims 1, 4-5, 7-12 under 35 U.S.C. §112(b) and §103 are defended by the Examiner in this Office Action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, the term “a closure element” should read “the closure element”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 7 recites the limitation “wherein the plurality of generally circular grooves (290, 292, 294) comprise a plurality of adjacent sectors (290a, 290b; 290c, 292a, 292b, 292c)”, it is unclear how the generally circular grooves, which are continuous around an entire periphery of the external surface, as claimed in claim 1, from which claim 7 depends, could have adjacent sectors without being discontinuous around the periphery of the intermediate part. It appears that there is a contradiction between the structure of the grooves claimed in the independent claim 1 and the grooves claimed in the dependent claim 7. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 1, 4-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 8038442 B2); in view of Pérez (US 20160367341 A1).

Regarding claim 1, Hurson teaches an “Intermediate dental abutment (100), intended to be inserted into a dental implant (20) which is inserted into a cavity after extraction of a tooth at a surgical site” (Figures 1A, 2A and 6, members 100 and 20; col 11, lines 12-37); since Hurson discloses a dental implant capable of improving osseointegration with the alveolar bone and improve stability (col 5, lines 15-33); therefore, being capable of being inserted into a cavity after extraction of a tooth at a surgical site. Hurson teaches “the intermediate abutment (100) comprising: a lower part (18b), intended to be inserted into an implant (20); an intermediate part (Examiner Figure 1/Hurson Figure 2C)” (Figure 2C, members 100, 18b, Examiner Figure 1/Hurson Figure 2C; col 9, lines 30 -57). However, Hurson fails to disclose the rest of the limitations as claimed. 

On the other hand, Pérez discloses “Intermediate dental abutment (2), intended to be connected to a dental implant (3)” (Figure 2, members 2 and 3; [0049]). Also, Pérez discloses “the intermediate abutment (2) comprising: an intermediate part (Examiner Figure 2/Pérez Figure 5), comprising an external surface and an external connection device (grooves 20) for connecting a closure element (5) of anatomical shape to close off the surgical site of the post-extraction cavity” ([0053]). Pérez discloses “wherein the external connection device (grooves 20) comprises a plurality of generally circular grooves spaced apart and formed on the external surface, wherein the generally circular grooves (20) are continuous around an entire periphery of the external surface, wherein the external connection device (grooves 20) is configured to allow the fixing of a closure element (5) by shape cooperation” (0055); since Pérez discloses that on the outer wall with retaining grooves 20 intended for retaining the prosthetic element 5 by friction ([0053]). Please see Examiner Figure 2/ Pérez Figure 4. Additionally, Pérez teaches “an upper part (Examiner Figure 2/ Pérez Figure 4), comprising a fixing device (13) for fixing a member (5), such as a prosthetic abutment (5)” ([0053]); since Pérez discloses that the internal threads (13) of the intermediate abutment (2) allow the connection to a prosthesis (5) via the screw 7A, which secures the connection of both parts (Please see Figure 6 and [0053]). Therefore, It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hurson with the teachings of Pérez in order to create an implant – abutment system comprising an external connection devise made by a plurality generally circular grooves spaced apart and formed on the external surface, continuing around an entire periphery of the external surface, as an external connection device; since such modification would allow the retention of a prosthetic element by friction ([0053]). Also, it would have been obvious to modify Hurson’s disclosure to include the teachings of Pérez with respect to an upper part comprising a fixing device for fixing a prosthetic abutment and with respect to a prosthetic abutment that connects to said fixing device; since such modifications would allow a secure connection between the abutment and the prosthesis ([0052]). 


    PNG
    media_image1.png
    716
    1025
    media_image1.png
    Greyscale








[AltContent: textbox (Figure 1. Examiner Figure 1/Hurson Figure 2C.)]

    PNG
    media_image2.png
    629
    1135
    media_image2.png
    Greyscale








[AltContent: textbox (Figure 2. Examiner Figure 2/Pérez Figure 5.)]


Regarding claim 4, Hurson/Pérez teaches “Intermediate abutment (Hurson: 100) comprising at least two superimposed grooves (Pérez: 20)”; Since Pérez teaches a plurality of grooves (Figure 5; [0053]).

As per claim 5, Hurson/Pérez teaches “comprising at least three superimposed grooves (Pérez: 20) (Please see Examiner Figure 2/Pérez Figure 5). 
As per claim 7, Hurson/Perez teaches wherein the grooves comprise a plurality of adjacent sectors (for example a sector of one of the grooves can correspond to a 90 degree arc; each circular groove therefore having 4 such sectors, see Fig. above; as best understood by the Examiner).  
As per claim 8, Hurson/Pérez teaches “the intermediate abutment (Hurson: 100) being configured so that the intermediate part (Hurson: Examiner Figure 1/Hurson Figure 2C) is, when the intermediate abutment (Hurson: 100) is connected to an implant (Hurson: 20) placed in a bone structure of a patient (Hurson: col 5, lines 15-33), located in a gingival area of the surgical site”; since Hurson teaches that portion 101 (which is part of the intermediate part, as shown in Examiner Figure 1/Hurson Figure 2C) comprises a generally outwardly tapering side wall 107 and a generally vertically extending margin 109, as shown in FIGS. 2A and 2B, the side wall 107 and the margin 109 can have a shape configured to generally match the anatomical features of the patient's gum tissues. 

Regarding claim 9, Hurson/Pérez teaches “wherein the fixing device (Pérez: 13) of the intermediate abutment (Hurson: 100) comprises an internal thread (Pérez: 13) (Pérez: Figure 5; ([0053]).

Regarding claim 11, Hurson/Pérez teaches comprising a screw (Hurson: 200) allowing the intermediate abutment (100) to be fixed in an implant (20) (Hurson: Figure 6, members 200, 100 and 20; col 11, lines 12-15).

Regarding claim 12, Hurson/Pérez discloses “a through bore (Hurson: 110), a first portion (Hurson: 114) of the bore (Hurson: 110) being configured to allow the passage of the screw (200), a second portion (Hurson: 112) of the bore (Hurson: 110) comprising the device (Pérez: 13) for fixing a member (Pérez: 5), as shown in Pérez Figure 2, ([0053]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hurson/Pérez in view of Johnson (US 20120202170 A1), according to an alternative interpretation.

Regarding claim 7, Hurson/Pérez teaches wherein the plurality of generally circular grooves (Pérez: Figure 5, member 20 and Examiner Figure 2/Pérez Figure 5), but fails to disclose the rest of the limitations as claimed, according to an alternative interpretation, as best understood by the Examiner. However, Johnson teaches an intermediate dental abutment comprising a plurality of general circular grooves “comprise a plurality of adjacent sectors”; since Johnson discloses the grooves are discontinuous around the periphery of the intermediate part (Examiner Figure 3/Johnson Figure 3) of the intermediate abutment (Figure 3), and comprise a plurality of adjacent sectors formed by a plurality of columns of grooves which are adjacent (Examiner Figure 3/Johnson Figure 3). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the teachings of Hurson/Pérez with the teachings of Johnson, in order to separate the grooves into a plurality of adjacent sectors; since such modification would avoid any rotatory movement of the closure element, such as a prosthesis.  
[AltContent: textbox (Figure 3. Examiner Figure 3/Johnson Figure 3.)]
    PNG
    media_image3.png
    396
    725
    media_image3.png
    Greyscale








Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hurson/Pérez in view of Kim (KR 20170106064 A).

Regarding claim 10, Hurson/Pérez teaches “wherein the device (Pérez: 13) for fixing a member (Pérez: (5), Figure 2; [0053]), but fails to disclose the rest of the limitations as claimed. However, Kim discloses an intermediate abutment (Figure 1 and 2, member 10). Also, Kim teaches “a device (13b) for indexing the position of the member (e.g. a prosthesis) relative to the intermediate abutment (10)” (Figure 1, members 10 and 13b; [0013]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the disclosure of Hurson/Pérez with the teachings of Kim, in order to create an abutment with a device for indexing the position of the member (e.g. a prosthesis) relative to the intermediate abutment; since such modification would prevent the prosthesis from rotating ([0013]).

Therefore, by taking the combined teachings of Hurson/Pérez and Kim, as combined above, Hurson/Pérez/Kim teaches “wherein the device (Pérez: 13) for fixing a member (Pérez: 5) is associated with a device (Kim: 13b) for indexing the position of the member (Pérez: 5) relative to the intermediate abutment (Hurson 100)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772